DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/18/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 12/29/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the parent has been reviewed and is accepted.  The terminal disclaimer has been recorded.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
 	In the Examiner's best judgement the best prior art found during prosecution with respect to independent claims 2 and 11 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the Independent Claims. The references used, fail 

 	The examiner identifies, as the best prior art of record, the following documents: 	a. U.S. Pre-Grant Publ'n. No. 2017/0034862 (published 2 Feb. 2017) [hereinafter Ma] teaches an apparatus and communication method, comprising: (i.e. fig. 17 shows a wireless receiving device comprising modules for receiving (21) and determining (23); see paragraphs 156) receiving, by a first device, a Layer 2 Protocol Data Unit (PDU) sent by a second device; (i.e. fig. 7b shows a MAC PDU received by a wireless device; see paragraph 132) and determining, by the first device, a connection state in which the first device and the second device need to be according to the Layer 2 PDU. (i.e. fig. 7b shows the MAC PDU comprises a header which the wireless device may determine a transmission mode; see paragraph 132)
 	b. U.S. Pre-Grant Publ'n. No. 2015/0156764 (published 4 Jun. 2015) [hereinafter Yang] teaches an apparatus and communication method, comprising: (i.e. fig. 22 shows a wireless communication between a BS and a UE both 
Additionally, all of the further limitations in 3 – 6, 8, 10, 12 – 16, 18 and 20 are allowable since the claims are dependent upon the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA

Art Unit 2471



/ROBERT J LOPATA/
March 8, 2022Primary Examiner, Art Unit 2471